On Petition eoe a Rehearing.
Downey, J.
A petition for a rehearing has been filed in this case, and has been carefully considered. We still think the case was rightly decided. So far as the action sought to set aside the appointment of the administrator and the order for the sale of the land merely, its result could not affect the rights of the purchaser or those claiming under him; and, therefore, there was no reason for making them parties to the suit. So far as it sought to determine, in any form, the question of their title to the land, it should, by the express requirement of the statute, have been brought in the county in which the land is situated.
The petition is overruled.